Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-20 have been examined in this application.
	The filling date of this application number recited above is 02 October 2019. Domestic Benefit/National Stage priority has been claimed for provisional application 62/740,255 in the Application Data Sheet, thus the examination will be undertaken in consideration of 02 October 2018, as the priority date, for applicable claims.
No information disclosure statement (IDS) has been filed to date.

Claim Objections
Claims 6 and 17 are objected to because of the following informalities: “wherein the validation engine compares ID characteristics from the group consisting of: an image requirement, a layout, a data, an identifying characteristic, a hologram, a color, a valid date, a spacing, an orientation, a decal, a blacklight word, a state specific layout, a front-side and back-side evaluation, a front-side evaluation, and a back-side evaluation.” The formatting of the claims, in view of the Specification, indicates this is a Markush claim of alternatives. Per MPEP 2117 “Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011). Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim.” Specifically, [0037] states “For example, does ID image 211 conform to the requirements, layout, data, identifying characteristics, holograms, colors, valid dates, spacing, orientation, information, decals, blacklight wording, state specific layout, front side and back side evaluation,  and the like that are provided in the obtained valid ID descriptive details.” Therefore the claim limitation has been interpreted as “… compares ID characteristics [selected] from the group consisting of” with a list of alternatives. If Applicant intends Claims 6 and 17 to require all of the listed elements (i.e. not in the alternative), Applicant is invited to clarify the record by a definitive statement in the remarks or amendment to the claims.
Claim 14 is objected to because of the following minor typographical/grammatical informalities: “wherein a presentation of the validated image of the customer’s ID and the token by the customer’s mobile device utilized to facilitate payment at a time of a customer purchase” should read “wherein a presentation of the validated image of the customer’s ID and the token by the customer’s mobile device is utilized to facilitate payment at a time of a customer purchase”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Certain Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claim 1, the claim recites “a system comprising:
receive an image of a customer’s identification (ID);
validate the image of the customer’s ID;
a customer account identifier to:
	identify the customer via the validated image of the customer’s ID; and
	link the validated image of the customer’s ID with one or more customer credit accounts held by the identified customer to build a customer file;
	an account identifier to generate a token for the customer file; and 
	build a file, the file comprising the validated image of the customer’s ID and the token.”
As per Claim 11, the claim recites “a method for utilizing an image of a customer’s ID, to make a transaction, the method comprising:
storing, a file, the file comprising:
	an image of a customer’s ID; and
	a token;
opening, the file,
the opening causing the image of a customer’s ID and the token to be presented; and
utilizing the image of the customer’s ID and the token presented as payment at a point-of-purchase.”
As per Claim 14, the claim recites “a system comprising:
a credit provider, the credit provider comprising:
receive an image of a customer’s identification (ID);
validate the image of the customer’s ID, comprising:
determine an ID type for the customer’s ID and obtain a valid ID layout for the determined ID type; and
compare the image of the customer’s ID with the valid ID layout for the determined ID type to validate the image of the customer’s ID;
	a [storage] that stores a plurality of customer credit accounts; and
identify a customer based on the validated image of the customer’s ID;
search the [storage] for one or more customer credit accounts of the plurality of customer credit accounts that are held by the identified customer;
link the validated image of the customer’s ID with the one or more customer credit accounts held by the identified customer to build a customer file;
		generate a token to identify the customer file; and
generate a file, the file comprising the validated image of the customer’s ID and the token; and
a customer comprising:
receive, from the credit provider, the file; and
add the file, wherein an access of the file causes the validated image of the customer’s ID and the token to be presented, and 
wherein a presentation of the validated image of the customer’s ID and the token utilized to facilitate payment at a time of a customer purchase.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to Certain Methods of Organizing Human Activity, specifically under fundamental economic principles or practices and/or commercial or legal interactions. The method recited above is a process of the customer building a file comprising the customer’s ID and a token representing the customer’s credit account, wherein the file is used as a payment method for purchase. The process of linking tokens and using tokens in place of a credit account is a fundamental economic principles or practices, and the process of utilizing the file comprising the customer’s ID and token at a point-of-purchase to facilitate payment at a time of a customer purchase is commercial or legal interactions, wherein both categories are certain methods of organizing human activity. Therefore, the claims are directed towards abstract idea.
This judicial exception is not integrated into practical application. In particular, the claims recite additional elements “network connection”, “validation engine”, “customer account identifier”, “mobile wallet formatter”, “mobile wallet”, “mobile device”, “memory”, “processor”, “credit provider computing system”, “internet connection”, “ID type determiner”, “valid ID layout comparator”, and “database” to perform the method recited above by instructing the abstract idea to be performed “by” these generic computer components. As shown in Figures 1 and 5, and Specification [0020] “In general, mobile device 110 is an example of a customer’s mobile device, a store’s mobile device, an associate’s mobile device, or the like.  Mobile device 110 could be a mobile phone, a smart phone, a tablet, a smart watch, a piece of smart jewelry, smart glasses, or other user portable devices having wireless connectivity.  For example, mobile device 110 would be capable of broadcasting and receiving via at least one network, such as, but not limited to, WiFi, Cellular, Bluetooth, NFC, and the like.  In one embodiment, mobile device 110 includes a display 112, a processor 114, a memory 116, a GPS 118, a camera 119, and the like” and [0066] “Figure 5 illustrates an example computer system 500 used in accordance with embodiments of the present technology. It is appreciated that computer system 500 of Figure 5 is an example only and that the present technology can operate on or within a number of different computer systems including general purpose networked computer systems, embedded computer systems, routers, switches, server devices, user devices, various intermediate devices/artifacts, stand-alone computer systems, mobile phones, personal data assistants, televisions and the like. As shown in Figure 5, computer system 500 of Figure 5 is well adapted to having peripheral computer readable media 502 such as, for example, a disk, a compact disc, a flash drive, and the like coupled thereto”, the additional elements are generic, off-the-shelf computer components that are available to the public, and does not require any specialized hardware components. These generic computer components are merely instructed to perform its generic functionalities, such as: receive data, link data, store data, open data, and transmit data.  These general computer component is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Merely using the generic computer components as a tool to perform the abstract idea (e.g. “apply it”) is not indicative of integration into a practical application; see MPEP 2106.05(f). Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims also recite additional elements “customer data file”, “metadata file that will comply with a mobile wallet format”, and “token”. These additional elements are mere data being gathered and/or manipulated, as disclosed by Specification [0039] “Once the customer data file was built, a token (e.g., an identification number, hash, or other type of anti-tamper encrypted protection) would be generated for the customer data file.  The token would then be added to a metadata file 250 that would be built to meet any format, database, size, and storage requirements that were necessary for proper display and utilization in a customer’s mobile wallet on the mobile device 110”. Mere data gathering (e.g. receive customer’s ID, build metadata, store credit accounts, etc.) and mere data manipulations (e.g. generate token to identify customer data file, generate metadata file to meet mobile wallet format, etc.) is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to implement the abstract idea on a generic computer system and/or adding insignificant extra-solution activity to the judicial exception is not indicative of an inventive concept (aka “significantly more”). The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claim 2 recites “wherein the image of the customer’s ID is received from a customer’s mobile device.” The claim provides further details regarding the data (e.g. the image is received from a mobile device), wherein as similarly disclosed by its parent claim above, the additional elements are merely using the generic computer components as a tool to perform the abstract idea, which is not indicative of integration into a practical application. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.
Claim 3 recites “wherein the validation engine comprises: a processor configured to: determine an ID type for the customer’s ID; obtain a valid ID layout for the determined ID type; and compare the image of the customer’s ID with the valid ID layout for the determined ID type to validate the image of the customer’s ID.” The claim provides further details regarding the validation engine (e.g. comprises a processor to perform additional steps), wherein as similarly disclosed by its parent claim above, the additional elements are merely using the generic computer components as a tool to perform the abstract idea (e.g. perform generic functions such as receiving data, comparing data, and validating data), which is not indicative of integration into a practical application. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.
Claim 4 recites “wherein the ID type is determined by an identifier from the group consisting of: an image matching software, and an optical character recognition.” The claim provides further details regarding the data (e.g. determining the ID type by using a software or OCR), wherein as similarly disclosed by its parent claim above, the additional elements are merely using the generic computer components as a tool to perform the abstract idea, which is not indicative of integration into a practical application. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.
Claim 5 recites “wherein the validation engine further comprises: an ID layout database that includes a plurality of valid ID layouts for a plurality of different ID types.” The claim provides further details regarding the validation engine (e.g. comprising a database), wherein as similarly disclosed by its parent claim above, the additional elements are merely using the generic computer components as a tool to perform the abstract idea (e.g. database storing data), which is not indicative of integration into a practical application. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.
Claim 6 recites “wherein the validation engine compares ID characteristics from the group consisting of: an image requirement, a layout, a data, an identifying characteristic, a hologram, a color, a valid date, a spacing, an orientation, a decal, a blacklight word, a state specific layout, a front-side and back-side evaluation, a front-side evaluation, and a back-side evaluation.” The claim provides further details regarding the data (e.g. group of data for comparison), wherein as similarly disclosed by its parent claim above, the additional elements are merely using the generic computer components as a tool to perform the abstract idea, which is not indicative of integration into a practical application. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.
Claim 7 recites “further comprising: a database that stores a plurality of customer credit accounts; and a processor to: identify the customer based on the validated image of the customer’s ID; and search the database for one or more customer credit accounts of the plurality of customer credit accounts that are held by the identified customer.” The claim provides further details regarding additional elements (e.g. database and processor), wherein as similarly disclosed by its parent claim above, the additional elements are merely using the generic computer components as a tool to perform the abstract idea (e.g. database to store data and processor to identify and search data), which is not indicative of integration into a practical application. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.
Claim 8 recites “wherein the database: stores a plurality of customer reward accounts; and the processor is further to: search the database for one or more customer reward accounts of the plurality of customer reward accounts that are held by the identified customer; and link the one or more customer reward accounts held by the identified customer to the customer data file.” The claim provides further details regarding additional elements (e.g. database and processor), wherein as similarly disclosed by its parent claim above, the additional elements are merely using the generic computer components as a tool to perform the abstract idea (e.g. database to store data and processor to search and link data), which is not indicative of integration into a practical application. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.
Claim 9 recites “wherein the metadata file further comprises: an instruction that causes the validated image of the customer’s ID and the token to be presented in a first location of the mobile wallet on a customer’s mobile device.” The claim provides further details regarding the data (e.g. metadata file), wherein as similarly disclosed by its parent claim above, the additional elements are merely using the generic computer components as a tool to perform the abstract idea, which is not indicative of integration into a practical application. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.
Claim 10 recites “further comprising: a customer’s mobile device comprising: a memory storing instructions; and one or more processors, executing the instructions, to: receive, the metadata file formatted for the mobile wallet; and add the metadata file to a mobile wallet on the customer’s mobile device, wherein an access of the metadata file in the mobile wallet causes the validated image of the customer’s ID and the token to be presented by the customer’s mobile device, and a presentation of the validated image of the customer’s ID and the token by the customer’s mobile device utilized to provide payment at a time of a customer purchase.” The claim provides further details regarding additional elements (e.g. customer’s mobile device, memory, and processor), wherein as similarly disclosed by its parent claim above, the additional elements are merely using the generic computer components as a tool to perform the abstract idea (e.g. receive data, add data, access data, and present data), which is not indicative of integration into a practical application. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.
Claim 12 recites “further comprising: receiving via a network connection, at a credit provider computer system and from the mobile device, the image of the customer’s ID; validating the image of the customer’s ID, the validating comprising: determining an ID type for the customer’s ID; obtaining a valid ID layout for the determined ID type; and comparing the image of the customer’s ID with the valid ID layout for the determined ID type to validate the image of the customer’s ID.” The claim provides further steps using the additional elements, wherein as similarly disclosed by its parent claim above, the additional elements are merely using the generic computer components as a tool to perform the abstract idea (e.g. receive data, validate data, and compare data), which is not indicative of integration into a practical application. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.
Claim 13 recites “further comprising: accessing, at the credit provider computer system, a database storing a plurality of customer credit accounts; identifying a customer based on the validated image of the customer’s ID; searching the database for one or more customer credit accounts of the plurality of customer credit accounts that are held by the identified customer; linking the validated image of the customer’s ID with the one or more customer credit accounts held by the identified customer to build a customer data file; generating the token, the token identifying the customer data file; and generating the metadata file formatted for the mobile wallet of the mobile device.” The claim provides further steps using the additional elements, wherein as similarly disclosed by its parent claim above, the additional elements are merely using the generic computer components as a tool to perform the abstract idea (e.g. access data, identify data, search data, and generate data), which is not indicative of integration into a practical application. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.
Claim 15 recites “wherein the ID determiner determines the ID type from the group consisting of: an image matching software, and an optical character recognition.” The claim provides further details regarding the data (e.g. determining the ID type by using a software or OCR), wherein as similarly disclosed by its parent claim above, the additional elements are merely using the generic computer components as a tool to perform the abstract idea, which is not indicative of integration into a practical application. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.
Claim 16 recites “wherein the validation engine further comprises: an ID layout database that includes a plurality of valid ID layouts for a plurality of different ID types.” The claim provides further details regarding the validation engine (e.g. comprising a database), wherein as similarly disclosed by its parent claim above, the additional elements are merely using the generic computer components as a tool to perform the abstract idea (e.g. database storing data), which is not indicative of integration into a practical application. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.
Claim 17 recites “wherein the valid ID layout comparator compares ID characteristics from the group consisting of: an image requirement, a layout, a data, an identifying characteristic, a hologram, a color, a valid date, a spacing, an orientation, a decal, a blacklight word, a state specific layout, a front-side and back-side evaluation, a front-side evaluation, and a back-side evaluation.” The claim provides further details regarding the data (e.g. group of data for comparison), wherein as similarly disclosed by its parent claim above, the additional elements are merely using the generic computer components as a tool to perform the abstract idea, which is not indicative of integration into a practical application. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.
Claim 18 recites “wherein the database of the credit provider computer system stores a plurality of customer reward accounts; and the processor is further to: search the database for one or more customer reward accounts of the plurality of customer reward accounts that are held by the identified customer; and link the one or more customer reward accounts held by the identified customer to the customer data file.” The claim provides further details regarding additional elements (e.g. database and processor), wherein as similarly disclosed by its parent claim above, the additional elements are merely using the generic computer components as a tool to perform the abstract idea (e.g. database to store data and processor to search and link data), which is not indicative of integration into a practical application. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.
Claim 19 recites “wherein the metadata file further comprises: an instruction that causes the validated image of the customer’s ID and the token to be presented in a first location of the mobile wallet on the customer’s mobile device.” The claim provides further details regarding the data (e.g. metadata file), wherein as similarly disclosed by its parent claim above, the additional elements are merely using the generic computer components as a tool to perform the abstract idea, which is not indicative of integration into a practical application. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.
Claim 20 recites “wherein the customer’s mobile device further comprises: an image capturing device, the image capturing device to capture the image of the customer’s ID; and a mobile network connection to provide the image of the customer’s ID to the validation engine.” The claim provides further details regarding additional elements (e.g. image capturing device), wherein as similarly disclosed by its parent claim above, the additional elements are merely using the generic computer components as a tool to perform the abstract idea (e.g. capture image data, transmit image data), which is not indicative of integration into a practical application. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-10, 12-13, and 15-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goldschmidt (US 20180174149 A1) in view of Kapczynski (US 9721147 B1) and in view of Purves et al. (US 20150220914 A1).

As per claim 1, Goldschmidt teaches a system comprising:
a network connection to receive an image of a customer’s identification (ID) (See Figure 1 – Network 110);
a customer account identifier to (See Figure 1 – Payment Network 106):
identify the customer via the [received] image of the customer’s ID ([0038] “In turn, the biometric engine 118 (again, as part of the payment network 106) receives the image data associated with the consumer's captured facial image and stores the image data in a data structure associated with the biometric engine 118, at 306”); and
link the [received] image of the customer’s ID with one or more customer credit accounts held by the identified customer to build a customer data file ([0039] “Then in the method 300, the biometric engine 118 causes the image data to be provisioned to the consumer's payment card 114, at 308 … In response, the biometric engine 118 transmits the image data to the issuer 108, for example, or to a service provider (not shown) associated with at least one of the payment network 106, the issuer 108, and the payment card 114, so that the image data can be provisioned to the payment card 114 and stored locally therein (as a reference image or as reference image data)”);

Goldschmidt may not explicitly disclose, but Kapczynski teaches:
a network connection to receive an image of a customer’s identification (ID) (See Figure 1 – Network 160);
a validation engine to validate the image of the customer’s ID (See Figure 1 – Digital Identification Validation Module 150);
a customer account identifier to (See Figure 1 – Validated Identification System 100):
identify the customer via the validated image of the customer’s ID ([Col 3 Lines 66-67 to Col 4 Lines 1-37] “Beginning at step (1), the individual can request validation of a digital ID, for example by providing the digital ID to the validated ID system. The digital ID may be provided in many different forms. For example, according to one embodiment, the individual may scan a physical form of identification (e.g., a driver's license, a passport, a government-issued form of ID, an identification card, or any other form of ID) into a digital data format (e.g., an image file, a document, etc.) … At step (2), the validated ID system validates the digital ID. The validated ID system may validate the digital ID by, for example, accessing one or more data sources (such as the data sources 166 as shown in FIG. 7) to retrieve consumer profile data associated with the individual”); and
link the validated image of the customer’s ID with [personally identifying information (“PII”) of] the identified customer to build a customer data file ([Col 4 Lines 28-34] “In such cases, the validated ID system may extract personally identifying information (“PII”) such as the name, address, and other information associated with the individual from the digital ID provided by the individual. The validated ID system may then compare the extracted PII to the accessed consumer profile data to determine whether there is a match”);
an encrypted account identifier to generate a token for the customer data file ([Col 4 Lines 34-37] “If the PII extracted from the digital ID matches the consumer profile data, the validated ID system may generate a validated ID token for the digital ID for the individual” wherein [Col 4 Lines 51-56] “Once generated and/or refreshed, the validated ID token may be associated with the consumer profile data associated with the individual, and stored, for example, in a validated identification data store for later use in the identity verification processes described herein”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the process of validating the customer’s ID, linking data, and generating a token for the linked data as in Kapczynski in the system executing the method of Goldschmidt, wherein the system of Goldschmidt teaches of providing customer ID (e.g. biometric image data) to be authenticated for linking it to a payment method, with the motivation of offering to [Col 1 Lines 27-55] “increase security, prevent fraudulent use, and/or assure service providers of the validity of the individual's digital ID”,  as taught by Kapczynski over that of Goldschmidt.

Goldschmidt may not explicitly disclose, but Purves teaches the following:
a mobile wallet formatter to:
build a metadata file that will comply with a mobile wallet format, the metadata file comprising the validated image of the customer’s ID and the token (See Figure 1j which shows a list of payment cards (e.g. tokens) associated in the mobile wallet, and Figure 1k which shows an option to add image to be associated with a card, as disclosed [0104] “Referring to FIG. 1k, for example, EWM may allow a user to upload an image 180 to associate with the payment device, and/or may allow the user to obtain an image through like means in order to associate an image with the payment device” wherein the image may be a photo of the user, as disclosed [0184] “In one embodiment of the invention, the card template image retrieved from 2419i may be overlayed with a … photo of the user” and [0185] “By using a cached version of the image, the card image server may advantageously be able to provide individually customized versions of the card images for card image requesters without having to frequently re-generate customized card images (e.g. images containing a logo, or the user's name and/or photo)” and also [0196] “In some embodiments, the card image server may create an "on the fly" image to represent the card and overlay that image with appropriate consumer specific data such as name, photo, and/or the like 2323a”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize metadata comprising token and customer ID to be used in mobile wallet application as in Purves in the system executing the method of Goldschmidt, wherein the system of Goldschmidt teaches of linking customer ID to a payment method, with the motivation of offering to [0092] “provide a secure and trusted bidirectional federation with a digital wallet by instituting a permissions system that allows services certain access privileges (e.g., read, write, transact, etc.) to the wallet only when appropriate and subject to both systematic and customer-managed controls” as taught by Purves over that of Goldschmidt.

As per claim 2, Goldschmidt teaches the system of Claim 1, wherein the image of the customer’s ID is received from a customer’s mobile device ([0027] “The image of the consumer 112 may be captured using a communication device associated with the consumer 112” and also [0037] “In particular in this example, the consumer 112 interacts with the biometric engine 118, through an API associated with and/or offered by the issuer 108, and takes a picture of himself/herself using a camera input device 208 (e.g., associated with his/her computing device)”). 

As per claim 9, Goldschmidt may not explicitly disclose, but Purves teaches the system of Claim 1, wherein the metadata file further comprises:
an instruction that causes the validated image of the customer’s ID and the token to be presented in a first location of the mobile wallet on a customer’s mobile device (See Figure 1j, as disclosed [0104] “Regarding FIG. 1j, in some implementations, the user may also view a list 173 of all the payment devices registered with his electronic wallet account, and may select any of the registered devices in order to view more information 179 about the device (e.g. the payment device number, cardholder name, expiration date, security code, balance, value of all charges to the payment device to date, and/or the like), and/or to edit and/or view other settings associated with the payment device. For example, the user may be able to edit 175 the image representing the payment device 174, may be able to access payment-device-specific settings 176 for the device, may be able to delete 177 the payment device from the wallet, and/or may be able to view and/or edit bonds associated with the payment device 178 (for more detail, see e.g, FIGS. 2b-i)”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the mobile wallet application displaying the token and the image as in Purves in the system executing the method of Goldschmidt, wherein the system of Goldschmidt teaches of linking customer ID to a payment method, with the motivation of offering to [0092] “provide a secure and trusted bidirectional federation with a digital wallet by instituting a permissions system that allows services certain access privileges (e.g., read, write, transact, etc.) to the wallet only when appropriate and subject to both systematic and customer-managed controls” as taught by Purves over that of Goldschmidt.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goldschmidt, in view of Kapczynski, in view of Purves, and in view of Bhatt et al. (US 20180167387 A1).

As per claim 3, Goldschmidt may not explicitly disclose, but Bhatt teaches the system of Claim 1, wherein the validation engine comprises:
a processor configured to ([0005] “Another embodiment relates to a biometric authentication server for biometric authentication using external databases. The biometric authentication server includes a user device interface for communicating with a user device, a database interface for communicating with a third party database, a processor, and a memory communicatively coupled to the processor and storing machine readable instructions that when executed by the processor perform the steps of”):
determine an ID type for the customer’s ID ([0018] “Authenticator 162 may process and convert biometric image 118 into a more suitable format (e.g., a template) for matching based upon the type of biometric it contains and the format of biometric template 184 of external database 180”);
obtain a valid ID layout for the determined ID type ([0018] “In one embodiment, database interface 166 retrieves biometric template 184, identified by biometric ID 182 …” and also [0015] “External database 180 is selected for matching, for example, based upon the type of biometric captured”); and
compare the image of the customer’s ID with the valid ID layout for the determined ID type to validate the image of the customer’s ID ([0018] “… and then matches biometric image 118 to biometric template 184 to determine whether they match” and also [0015] “For example, where a fingerprint image is captured, external database 180 represents an existing database of fingerprint type biometric templates that may be used to authenticate user 120”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize validation engine for validating the received customer ID as in Bhatt in the system executing the method of Goldschmidt, wherein the system of Goldschmidt teaches of receiving customer ID for authentication, with the motivation of offering to provide [0002-0003] and [0020] increased security and convenience to the user as the biometric templates are already available from the database as taught by Bhatt over that of Goldschmidt.

As per claim 4, Goldschmidt may not explicitly disclose, but Bhatt teaches the system of Claim 3, wherein the ID type is determined by an identifier from the group consisting of: an image matching software, and an optical character recognition ([0018] “Authenticator 162 may process and convert biometric image 118 into a more suitable format (e.g., a template) for matching based upon the type of biometric it contains and the format of biometric template 184 of external database 180”  and also [0025] “In step 212, method 200 converts the biometric image into a suitable format for the external database (if needed). In one example of step 212, authenticator 162 converts biometric image 118 into a format suitable for matching to biometric template 184 by external database 180”). 
Although the prior art may not explicitly recite that “an image matching software” is used to perform these steps, it would have been obvious to one of ordinary skilled in the art that the limitations performed by the system as disclosed in Figure 1 (e.g. Bio Authentication Server 160 comprising Authenticator 162) would require some type of a software to perform the process recited above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the authenticator for image matching as in Bhatt in the system executing the method of Goldschmidt, wherein the system of Goldschmidt teaches of receiving customer ID for authentication, with the motivation of offering to provide [0002-0003] and [0020] increased security and convenience to the user as the biometric templates are already available from the database as taught by Bhatt over that of Goldschmidt.

As per claim 5, Goldschmidt may not explicitly disclose, but Bhatt teaches the system of Claim 3, wherein the validation engine further comprises:
an ID layout database that includes a plurality of valid ID layouts for a plurality of different ID types ([0013] “Biometric templates of user 120 may be stored within an external database 180, owned and/or maintained by a third party, having been previously created for other purposes and/or resources for example. These previously created biometric templates may advantageously be used to authenticate user 120”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the ID layout database as in Bhatt in the system executing the method of Goldschmidt, wherein the system of Goldschmidt teaches of receiving customer ID for authentication, with the motivation of offering to provide [0002-0003] and [0020] increased security and convenience to the user as the biometric templates are already available from the database as taught by Bhatt over that of Goldschmidt.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goldschmidt, in view of Kapczynski, in view of Purves, in view of Bhatt, and in view of Mattes (US 20140052636 A1).

As per claim 6, Goldschmidt may not explicitly disclose, but Mattes teaches the system of Claim 3, wherein the validation engine compares ID characteristics from the group consisting of:
an image requirement, a layout, a data, an identifying characteristic, a hologram, a color, a valid date, a spacing, an orientation, a decal, a blacklight word, a state specific layout, a front-side and back-side evaluation, a front-side evaluation, and a back-side evaluation ([0053] “For example, the driver license 720 includes a photo 731, an indicator of the jurisdiction 711, an indicator of the license 714, a security feature 712 (e.g. hologram or semi-transparent picture, etc.), first and second license holder information fields 721, 722, and a background color and/or pattern 751. Additionally and/or alternatively, characteristics such as a respective birth date, font size, spacing, color, shadows, reflections, reflectivity, thickness, and the like may be measured and compared against the identification issuer's verified specifications in order to determine differences or matches. As described above with reference to FIG. 6, each of these features, individually and/or in combination, may be evaluated from an image of the driver license 720 (or other identification document) sent from a client device to a verification server”). 
As discussed above under Claim Objections, the claim limitation is indicated as a Markush claim of alternatives. Therefore, it would be obvious to include the alternatives and the altering to include all of these elements would have been mere substitution of one element for another known in the field, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize customer ID validation including comparison of various characteristics as in Mattes in the system executing the method of Goldschmidt, wherein the system of Goldschmidt teaches of receiving customer ID for authentication, with the motivation of offering to [0006] “enable the enhancement of the security of online financial transactions by assessing the authenticity of payment instruments” as taught by Mattes over that of Goldschmidt.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goldschmidt, in view of Kapczynski, in view of Purves, and in view of Labaton (US 20160241549 A1).

As per claim 7, Goldschmidt may not explicitly disclose, but Kapczynski teaches the system of Claim 1, further comprising:
a processor to:
identify the customer based on the validated image of the customer’s ID ([Col 3 Lines 66-67 to Col 4 Lines 1-37] “Beginning at step (1), the individual can request validation of a digital ID, for example by providing the digital ID to the validated ID system. The digital ID may be provided in many different forms. For example, according to one embodiment, the individual may scan a physical form of identification (e.g., a driver's license, a passport, a government-issued form of ID, an identification card, or any other form of ID) into a digital data format (e.g., an image file, a document, etc.) … At step (2), the validated ID system validates the digital ID. The validated ID system may validate the digital ID by, for example, accessing one or more data sources (such as the data sources 166 as shown in FIG. 7) to retrieve consumer profile data associated with the individual”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize identifying customer from validated ID as in Kapczynski in the system executing the method of Goldschmidt, wherein the system of Goldschmidt teaches of providing customer ID (e.g. biometric image data) to be authenticated, with the motivation of offering to [Col 1 Lines 27-55] “increase security, prevent fraudulent use, and/or assure service providers of the validity of the individual's digital ID”,  as taught by Kapczynski over that of Goldschmidt.

Goldschmidt may not explicitly disclose, but Labaton teaches
a database that stores a plurality of customer credit accounts ([0114] “a database where the credit card account numbers associated with the portable device and/or customers are stored”); and
a processor to:
search the database for one or more customer credit accounts of the plurality of customer credit accounts that are held by the identified customer ([0114] “Once the device owner is identified and the transaction data decrypted, the certification service queries a database where the credit card account numbers associated with the portable device and/or customers are stored”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize searching database for credit accounts held by the identified customer as in Labaton in the system executing the method of Goldschmidt, wherein the system of Goldschmidt teaches of receiving customer ID for authentication, with the motivation of offering to [0003-0021] improve security over the conventional system and [0026] allow users to perform secure and certified transactions as taught by Labaton over that of Goldschmidt.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goldschmidt, in view of Kapczynski, in view of Purves, in view of Labaton, and in view of TILZER et al. (US 20150347715 A1).

As per claim 8, Goldschmidt may not explicitly disclose, but TILZER teaches the system of Claim 7, wherein the database:
stores a plurality of customer reward accounts ([0032] “the database 123 for the rewards accounts corresponding to each customer”); and
the processor is further to:
search the database for one or more customer reward accounts of the plurality of customer reward accounts that are held by the identified customer ([0032] “The customer identification module 1221 may query the database 123 for the customer information 420 and the pharmacy order 430 associated with the identified customer … As such, the customer identification module 1221 may query the database 123 for the rewards accounts corresponding to each customer”); and
link the one or more customer reward accounts held by the identified customer to the customer data file ([0033] “In addition to rewards account information, the customer information 420 may include coupons available for the customer to use, complementary purchase offers, or the like” wherein [0014] “Additionally, the systems and methods may facilitate mobile payment of the transaction and associating a rewards account to the transaction”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize database comprising customer reward accounts and linking the reward account to the identified customer as in TILZER in the system executing the method of Goldschmidt, wherein the system of Goldschmidt teaches of receiving customer ID for authentication and linking it to a payment method, with the motivation of offering to [0002-0004] improve time efficiency for searching and matching reward accounts for customers as taught by TILZER over that of Goldschmidt.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goldschmidt, in view of Kapczynski, in view of Purves, in further view of Geddes (US 7207480 B1).

As per claim 10, Goldschmidt may not explicitly disclose, but Purves teaches the system of Claim 1, further comprising:
a customer’s mobile device comprising: a memory storing instructions; and one or more processors, executing the instructions ([0078] “For example, in some embodiments the virtual wallet may be accessed through a mobile application. In this embodiment, the wallet application on the user's mobile phone …” or see also [0195] “FIG. 23a is an exemplary virtual wallet and card enrollment logic and data flow. In some embodiments, the user accesses a wallet URL using a mobile device 2303” and [0227] “FIGS. 31A-31I show example user interfaces and a logic flow diagram illustrating wallet overlay on mobile devices (e.g., mobile phones, tablets, etc.) in some embodiments of the EWM”), to:
receive, the metadata file formatted for the mobile wallet ([0105] “In some implementations EWM may analyze the image to obtain the necessary information to create a record for the payment device in the user's electronic wallet. In other implementations, the user may also be able to add a payment device and/or other information associated with a payment device via options on a prepaid consumer website which may connect with EWM to provide the user's payment device and/or like user data (e.g. user name, address, and/or the like) to the user's electronic wallet”); and
add the metadata file to a mobile wallet on the customer’s mobile device ([0102] “In some implementations, a user may wish to either add payment devices (e.g. credit cards, debit cards, gift cards, prepaid cards, and/or the like) and/or wallet-enabled devices to the user's electronic wallet for future transactions and/or the like” and also [0105] “In some implementations EWM may analyze the image to obtain the necessary information to create a record for the payment device in the user's electronic wallet. In other implementations, the user may also be able to add a payment device and/or other information associated with a payment device via options on a prepaid consumer website which may connect with EWM to provide the user's payment device and/or like user data (e.g. user name, address, and/or the like) to the user's electronic wallet”), 
wherein an access of the metadata file in the mobile wallet causes the validated image of the customer’s ID and the token to be presented by the customer’s mobile device ([0104] “Regarding FIG. 1j, in some implementations, the user may also view a list 173 of all the payment devices registered with his electronic wallet account, and may select any of the registered devices in order to view more information 179 about the device (e.g. the payment device number, cardholder name, expiration date, security code, balance, value of all charges to the payment device to date, and/or the like), and/or to edit and/or view other settings associated with the payment device. For example, the user may be able to edit 175 the image representing the payment device 174, may be able to access payment-device-specific settings 176 for the device, may be able to delete 177 the payment device from the wallet, and/or may be able to view and/or edit bonds associated with the payment device 178 (for more detail, see e.g, FIGS. 2b-i)”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize metadata comprising token and customer ID to be used in mobile wallet application as in Purves in the system executing the method of Goldschmidt, wherein the system of Goldschmidt teaches of linking customer ID to a payment method, with the motivation of offering to [0092] “provide a secure and trusted bidirectional federation with a digital wallet by instituting a permissions system that allows services certain access privileges (e.g., read, write, transact, etc.) to the wallet only when appropriate and subject to both systematic and customer-managed controls” as taught by Purves over that of Goldschmidt.

Purves may not explicitly disclose, but Geddes teaches:
a presentation of the validated image of the customer’s ID and the token by the customer’s mobile device utilized to provide payment at a time of a customer purchase (See Figure 3 – steps 50, 64, and 68, as disclosed [Col 6 Lines 10-39] “An alternative embodiment is illustrated in FIG. 3. In step 50 of this embodiment, the mobile station initiates an m-wallet payment … If it is authentic, the mobile station in step 64 displays the digital image together with a trust-certification indicator, such as the LED 16 or the icon 26 of FIG. 1. The vendor may then make a visual comparison between the digital image displayed on the mobile station and the appearance of the user. If, in step 66, the vendor approves the identification, the m-wallet transaction can proceed in step 68 … For example, the display of the digital image of an authorized user may be triggered by the sending of payment information from the mobile station in an m-wallet transaction. Alternatively, the display of the digital image may be triggered when the mobile station has been presented for an m-wallet transaction, or at other times” wherein initiating the m-wallet payment also includes providing payment information to the vendor, as disclosed in [Col 5 Lines 45-52] “In the exemplary method of FIG. 2, the mobile station detects a request to initiate an m-wallet payment at step 30. The request may come, for example, in the form of a wireless request for payment information from the vendor or from information entered by the user at the mobile station. The request to initiate an m-wallet payment may include an authorization by the user of the mobile station to provide payment information to the vendor”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize mobile wallet application to present token and customer ID for transactions as in Geddes in the system executing the method of Purves, wherein the system of Purves teaches setting up the virtual wallet with credit accounts, tokens, customer ID, etc. which can be utilized for transactions, with the motivation of offering to [Col 1 Lines 9-57] provide increased security in transactions by providing a validated or certified image of the user (e.g. authenticate user) during transactions as taught by Geddes over that of Purves.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Purves in view of Geddes.

As per claim 11, Purves teaches a method for utilizing an image of a customer’s ID, in a mobile wallet of a mobile device, to make a transaction, the method comprising:
storing, at a memory of the mobile device, a metadata file formatted for the mobile wallet on the mobile device, the metadata file comprising: an image of a customer’s ID; and a token (See Figure 1j which shows a list of payment cards (e.g. tokens) associated in the mobile wallet, and Figure 1k which shows an option to add image to be associated with a card, as disclosed [0104] “Referring to FIG. 1k, for example, EWM may allow a user to upload an image 180 to associate with the payment device, and/or may allow the user to obtain an image through like means in order to associate an image with the payment device” wherein the image may be a photo of the user, as disclosed [0184] “In one embodiment of the invention, the card template image retrieved from 2419i may be overlayed with a … photo of the user” and [0185] “By using a cached version of the image, the card image server may advantageously be able to provide individually customized versions of the card images for card image requesters without having to frequently re-generate customized card images (e.g. images containing a logo, or the user's name and/or photo)” and also [0196] “In some embodiments, the card image server may create an "on the fly" image to represent the card and overlay that image with appropriate consumer specific data such as name, photo, and/or the like 2323a”);
opening, with one or more processors on the mobile device, the metadata file in the mobile wallet, the opening causing the image of a customer’s ID and the token to be presented by the mobile device ([0104] “Regarding FIG. 1j, in some implementations, the user may also view a list 173 of all the payment devices registered with his electronic wallet account, and may select any of the registered devices in order to view more information 179 about the device (e.g. the payment device number, cardholder name, expiration date, security code, balance, value of all charges to the payment device to date, and/or the like), and/or to edit and/or view other settings associated with the payment device. For example, the user may be able to edit 175 the image representing the payment device 174, may be able to access payment-device-specific settings 176 for the device, may be able to delete 177 the payment device from the wallet, and/or may be able to view and/or edit bonds associated with the payment device 178 (for more detail, see e.g, FIGS. 2b-i)”).

Purves may not explicitly disclose, but Geddes teaches:
utilizing the image of the customer’s ID and the token presented by the mobile device as payment at a point-of-purchase (See Figure 3 – steps 50, 64, and 68, as disclosed [Col 6 Lines 10-39] “An alternative embodiment is illustrated in FIG. 3. In step 50 of this embodiment, the mobile station initiates an m-wallet payment … If it is authentic, the mobile station in step 64 displays the digital image together with a trust-certification indicator, such as the LED 16 or the icon 26 of FIG. 1. The vendor may then make a visual comparison between the digital image displayed on the mobile station and the appearance of the user. If, in step 66, the vendor approves the identification, the m-wallet transaction can proceed in step 68 … For example, the display of the digital image of an authorized user may be triggered by the sending of payment information from the mobile station in an m-wallet transaction. Alternatively, the display of the digital image may be triggered when the mobile station has been presented for an m-wallet transaction, or at other times” wherein initiating the m-wallet payment also includes providing payment information to the vendor, as disclosed in [Col 5 Lines 45-52] “In the exemplary method of FIG. 2, the mobile station detects a request to initiate an m-wallet payment at step 30. The request may come, for example, in the form of a wireless request for payment information from the vendor or from information entered by the user at the mobile station. The request to initiate an m-wallet payment may include an authorization by the user of the mobile station to provide payment information to the vendor”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize mobile wallet application to present token and customer ID for transactions as in Geddes in the system executing the method of Purves, wherein the system of Purves teaches setting up the virtual wallet with credit accounts, tokens, customer ID, etc. which can be utilized for transactions, with the motivation of offering to [Col 1 Lines 9-57] provide increased security in transactions by providing a validated or certified image of the user (e.g. authenticate user) during transactions as taught by Geddes over that of Purves.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Purves, in view of Geddes, and in view of Bhatt.

As per claim 12, Purves may not explicitly disclose, but Bhatt teaches the method of Claim 11, further comprising:
receiving via a network connection, at a credit provider computer system and from the mobile device, the image of the customer’s ID ([0018] “Authenticator 162 receives message 124 with biometric image 118 and interacts with external database 180 to determine whether biometric image 118 matches biometric template 184 corresponding to biometric ID 182 determined by ID lookup 164”);
validating the image of the customer’s ID (See Figures 2A and 2B), the validating comprising:
determining an ID type for the customer’s ID ([0018] “Authenticator 162 may process and convert biometric image 118 into a more suitable format (e.g., a template) for matching based upon the type of biometric it contains and the format of biometric template 184 of external database 180”);
obtaining a valid ID layout for the determined ID type ([0018] “In one embodiment, database interface 166 retrieves biometric template 184, identified by biometric ID 182 …” and also [0015] “External database 180 is selected for matching, for example, based upon the type of biometric captured”); and
comparing the image of the customer’s ID with the valid ID layout for the determined ID type to validate the image of the customer’s ID ([0018] “… and then matches biometric image 118 to biometric template 184 to determine whether they match” and also [0015] “For example, where a fingerprint image is captured, external database 180 represents an existing database of fingerprint type biometric templates that may be used to authenticate user 120”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize validation engine for validating the received customer ID as in Bhatt in the system executing the method of Purves, wherein the system of Purves teaches of the wallet system allowing users to upload IDs or photos, with the motivation of offering to provide [0002-0003] and [0020] increased security and convenience to the user as the biometric templates are already available from the database as taught by Bhatt over that of Purves.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Purves, in view of Geddes, in view of Bhatt, in view of Kapczynski, in view of Labaton, and in view of Goldschmidt.

As per claim 13, Purves teaches the method of Claim 12, further comprising:
generating the token, the token identifying the customer data file (See Figure 1j which shows a list of payment cards (e.g. tokens) associated in the mobile wallet, as disclosed [0104] “Regarding FIG. 1j, in some implementations, the user may also view a list 173 of all the payment devices registered with his electronic wallet account, and may select any of the registered devices in order to view more information 179 about the device (e.g. the payment device number, cardholder name, expiration date, security code, balance, value of all charges to the payment device to date, and/or the like), and/or to edit and/or view other settings associated with the payment device. For example, the user may be able to edit 175 the image representing the payment device 174, may be able to access payment-device-specific settings 176 for the device, may be able to delete 177 the payment device from the wallet, and/or may be able to view and/or edit bonds associated with the payment device 178 (for more detail, see e.g, FIGS. 2b-i)”); and
generating the metadata file formatted for the mobile wallet of the mobile device ([0105] “In some implementations EWM may analyze the image to obtain the necessary information to create a record for the payment device in the user's electronic wallet. In other implementations, the user may also be able to add a payment device and/or other information associated with a payment device via options on a prepaid consumer website which may connect with EWM to provide the user's payment device and/or like user data (e.g. user name, address, and/or the like) to the user's electronic wallet”). 

Purves may not explicitly disclose, but Kapczynski teaches:
identifying a customer based on the validated image of the customer’s ID ([Col 3 Lines 66-67 to Col 4 Lines 1-37] “Beginning at step (1), the individual can request validation of a digital ID, for example by providing the digital ID to the validated ID system. The digital ID may be provided in many different forms. For example, according to one embodiment, the individual may scan a physical form of identification (e.g., a driver's license, a passport, a government-issued form of ID, an identification card, or any other form of ID) into a digital data format (e.g., an image file, a document, etc.) … At step (2), the validated ID system validates the digital ID. The validated ID system may validate the digital ID by, for example, accessing one or more data sources (such as the data sources 166 as shown in FIG. 7) to retrieve consumer profile data associated with the individual”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the process of identifying customer based on the validated ID as in Kapczynski in the system executing the method of Purves, wherein the system of Purves teaches of the wallet system allowing users to upload IDs or photos, with the motivation of offering to [Col 1 Lines 27-55] “increase security, prevent fraudulent use, and/or assure service providers of the validity of the individual's digital ID”,  as taught by Kapczynski over that of Purves.

Purves may not explicitly disclose, but Labaton teaches:
accessing, at the credit provider computer system, a database storing a plurality of customer credit accounts ([0114] “a database where the credit card account numbers associated with the portable device and/or customers are stored”);
searching the database for one or more customer credit accounts of the plurality of customer credit accounts that are held by the identified customer ([0114] “Once the device owner is identified and the transaction data decrypted, the certification service queries a database where the credit card account numbers associated with the portable device and/or customers are stored”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize searching database for credit accounts held by the identified customer as in Labaton in the system executing the method of Purves, wherein the system of Purves teaches of utilizing virtual wallet applications, with the motivation of offering to [0003-0021] improve security over the conventional system and [0026] allow users to perform secure and certified transactions as taught by Labaton over that of Purves.

Purves may not explicitly disclose, but Goldschmidt teaches:
linking the validated image of the customer’s ID with the one or more customer credit accounts held by the identified customer to build a customer data file ([0039] “Then in the method 300, the biometric engine 118 causes the image data to be provisioned to the consumer's payment card 114, at 308 … In response, the biometric engine 118 transmits the image data to the issuer 108, for example, or to a service provider (not shown) associated with at least one of the payment network 106, the issuer 108, and the payment card 114, so that the image data can be provisioned to the payment card 114 and stored locally therein (as a reference image or as reference image data)”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize linking the customer ID to the customer’s credit account as in Goldschmidt in the system executing the method of Purves, wherein the system of Purves teaches of virtual wallet application to add credit cards and upload associated images, with the motivation of offering to provide [0012] increased security and convenience in conducting transactions by associating customer ID authentication as taught by Goldschmidt over that of Purves.

Claims 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purves in view of Bhatt, in view of Kapczynski, in view of Labaton, in view of Goldschmidt, and in view of Geddes.

As per claim 14, Purves teaches a system comprising:
a credit provider computer system ([0322] “FIG. 25 shows a block diagram illustrating embodiments of a EWM controller. In this embodiment, the EWM controller 3301 may serve to aggregate, process, store, search, serve, identify, instruct, generate, match, and/or facilitate interactions with a computer through various bi-directional linking technologies, and/or other related data” and also [0324] “In one embodiment, the EWM controller 3301 may be connected to and/or communicate with entities such as, but not limited to: one or more users from user input devices 3311; peripheral devices 3312; an optional cryptographic processor device 3328; and/or a communications network 3313”), the credit provider computer system comprising:
generate a token to identify the customer data file (See Figure 1j which shows a list of payment cards (e.g. tokens) associated in the mobile wallet, as disclosed [0104] “Regarding FIG. 1j, in some implementations, the user may also view a list 173 of all the payment devices registered with his electronic wallet account, and may select any of the registered devices in order to view more information 179 about the device (e.g. the payment device number, cardholder name, expiration date, security code, balance, value of all charges to the payment device to date, and/or the like), and/or to edit and/or view other settings associated with the payment device. For example, the user may be able to edit 175 the image representing the payment device 174, may be able to access payment-device-specific settings 176 for the device, may be able to delete 177 the payment device from the wallet, and/or may be able to view and/or edit bonds associated with the payment device 178 (for more detail, see e.g, FIGS. 2b-i)”); and
generate a metadata file formatted for a mobile wallet, the metadata file comprising the validated image of the customer’s ID and the token (See Figure 1j which shows a list of payment cards (e.g. tokens) associated in the mobile wallet, and Figure 1k which shows an option to add image to be associated with a card, as disclosed [0104] “Referring to FIG. 1k, for example, EWM may allow a user to upload an image 180 to associate with the payment device, and/or may allow the user to obtain an image through like means in order to associate an image with the payment device” wherein the image may be a photo of the user, as disclosed [0184] “In one embodiment of the invention, the card template image retrieved from 2419i may be overlayed with a … photo of the user” and [0185] “By using a cached version of the image, the card image server may advantageously be able to provide individually customized versions of the card images for card image requesters without having to frequently re-generate customized card images (e.g. images containing a logo, or the user's name and/or photo)” and also [0196] “In some embodiments, the card image server may create an "on the fly" image to represent the card and overlay that image with appropriate consumer specific data such as name, photo, and/or the like 2323a”);
a customer’s mobile device comprising: a memory storing instructions; and one or more processors, executing the instructions ([0078] “For example, in some embodiments the virtual wallet may be accessed through a mobile application. In this embodiment, the wallet application on the user's mobile phone …” or see also [0195] “FIG. 23a is an exemplary virtual wallet and card enrollment logic and data flow. In some embodiments, the user accesses a wallet URL using a mobile device 2303” and [0227] “FIGS. 31A-31I show example user interfaces and a logic flow diagram illustrating wallet overlay on mobile devices (e.g., mobile phones, tablets, etc.) in some embodiments of the EWM”), to:
receive, from the credit provider computer system, the metadata file formatted for the mobile wallet ([0105] “In some implementations EWM may analyze the image to obtain the necessary information to create a record for the payment device in the user's electronic wallet. In other implementations, the user may also be able to add a payment device and/or other information associated with a payment device via options on a prepaid consumer website which may connect with EWM to provide the user's payment device and/or like user data (e.g. user name, address, and/or the like) to the user's electronic wallet”); and
add the metadata file to a mobile wallet on the customer’s mobile device ([0102] “In some implementations, a user may wish to either add payment devices (e.g. credit cards, debit cards, gift cards, prepaid cards, and/or the like) and/or wallet-enabled devices to the user's electronic wallet for future transactions and/or the like” and also [0105] “In some implementations EWM may analyze the image to obtain the necessary information to create a record for the payment device in the user's electronic wallet. In other implementations, the user may also be able to add a payment device and/or other information associated with a payment device via options on a prepaid consumer website which may connect with EWM to provide the user's payment device and/or like user data (e.g. user name, address, and/or the like) to the user's electronic wallet”), 
wherein an access of the metadata file in the mobile wallet causes the validated image of the customer’s ID and the token to be presented by the customer’s mobile device ([0104] “Regarding FIG. 1j, in some implementations, the user may also view a list 173 of all the payment devices registered with his electronic wallet account, and may select any of the registered devices in order to view more information 179 about the device (e.g. the payment device number, cardholder name, expiration date, security code, balance, value of all charges to the payment device to date, and/or the like), and/or to edit and/or view other settings associated with the payment device. For example, the user may be able to edit 175 the image representing the payment device 174, may be able to access payment-device-specific settings 176 for the device, may be able to delete 177 the payment device from the wallet, and/or may be able to view and/or edit bonds associated with the payment device 178 (for more detail, see e.g, FIGS. 2b-i)”).

Purves may not explicitly disclose, but Bhatt teaches:
a credit provider computer system, the credit provider computer system comprising:
an Internet connection to receive an image of a customer’s identification (ID) ([0018] “Authenticator 162 receives message 124 with biometric image 118 and interacts with external database 180 to determine whether biometric image 118 matches biometric template 184 corresponding to biometric ID 182 determined by ID lookup 164”);
a validation engine to validate the image of the customer’s ID (See Figures 2A and 2B), the validation engine comprising:
an ID type determiner to determine an ID type for the customer’s ID ([0018] “Authenticator 162 may process and convert biometric image 118 into a more suitable format (e.g., a template) for matching based upon the type of biometric it contains and the format of biometric template 184 of external database 180”) and 
obtain a valid ID layout for the determined ID type ([0018] “In one embodiment, database interface 166 retrieves biometric template 184, identified by biometric ID 182 …” and also [0015] “External database 180 is selected for matching, for example, based upon the type of biometric captured”); and
a valid ID layout comparator to compare the image of the customer’s ID with the valid ID layout for the determined ID type to validate the image of the customer’s ID ([0018] “… and then matches biometric image 118 to biometric template 184 to determine whether they match” and also [0015] “For example, where a fingerprint image is captured, external database 180 represents an existing database of fingerprint type biometric templates that may be used to authenticate user 120”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize validation engine for validating the received customer ID as in Bhatt in the system executing the method of Purves, wherein the system of Purves teaches of the wallet system allowing users to upload IDs or photos, with the motivation of offering to provide [0002-0003] and [0020] increased security and convenience to the user as the biometric templates are already available from the database as taught by Bhatt over that of Purves.

Purves may not explicitly disclose, but Kapczynski teaches:
a processor to: identify a customer based on the validated image of the customer’s ID ([Col 3 Lines 66-67 to Col 4 Lines 1-37] “Beginning at step (1), the individual can request validation of a digital ID, for example by providing the digital ID to the validated ID system. The digital ID may be provided in many different forms. For example, according to one embodiment, the individual may scan a physical form of identification (e.g., a driver's license, a passport, a government-issued form of ID, an identification card, or any other form of ID) into a digital data format (e.g., an image file, a document, etc.) … At step (2), the validated ID system validates the digital ID. The validated ID system may validate the digital ID by, for example, accessing one or more data sources (such as the data sources 166 as shown in FIG. 7) to retrieve consumer profile data associated with the individual”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the process of identifying customer based on the validated ID as in Kapczynski in the system executing the method of Purves, wherein the system of Purves teaches of the wallet system allowing users to upload IDs or photos, with the motivation of offering to [Col 1 Lines 27-55] “increase security, prevent fraudulent use, and/or assure service providers of the validity of the individual's digital ID”,  as taught by Kapczynski over that of Purves.

Purves may not explicitly disclose, but Labaton teaches:
a database that stores a plurality of customer credit accounts ([0114] “a database where the credit card account numbers associated with the portable device and/or customers are stored”); and
a processor to:
search the database for one or more customer credit accounts of the plurality of customer credit accounts that are held by the identified customer ([0114] “Once the device owner is identified and the transaction data decrypted, the certification service queries a database where the credit card account numbers associated with the portable device and/or customers are stored”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize searching database for credit accounts held by the identified customer as in Labaton in the system executing the method of Purves, wherein the system of Purves teaches of utilizing virtual wallet applications, with the motivation of offering to [0003-0021] improve security over the conventional system and [0026] allow users to perform secure and certified transactions as taught by Labaton over that of Purves.

Purves may not explicitly disclose, but Goldschmidt teaches:
link the validated image of the customer’s ID with the one or more customer credit accounts held by the identified customer to build a customer data file ([0039] “Then in the method 300, the biometric engine 118 causes the image data to be provisioned to the consumer's payment card 114, at 308 … In response, the biometric engine 118 transmits the image data to the issuer 108, for example, or to a service provider (not shown) associated with at least one of the payment network 106, the issuer 108, and the payment card 114, so that the image data can be provisioned to the payment card 114 and stored locally therein (as a reference image or as reference image data)”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize linking the customer ID to the customer’s credit account as in Goldschmidt in the system executing the method of Purves, wherein the system of Purves teaches of virtual wallet application to add credit cards and upload associated images, with the motivation of offering to provide [0012] increased security and convenience in conducting transactions by associating customer ID authentication as taught by Goldschmidt over that of Purves.

Purves may not explicitly disclose, but Geddes teaches:
wherein a presentation of the validated image of the customer’s ID and the token by the customer’s mobile device utilized to facilitate payment at a time of a customer purchase (See Figure 3 – steps 50, 64, and 68, as disclosed [Col 6 Lines 10-39] “An alternative embodiment is illustrated in FIG. 3. In step 50 of this embodiment, the mobile station initiates an m-wallet payment … If it is authentic, the mobile station in step 64 displays the digital image together with a trust-certification indicator, such as the LED 16 or the icon 26 of FIG. 1. The vendor may then make a visual comparison between the digital image displayed on the mobile station and the appearance of the user. If, in step 66, the vendor approves the identification, the m-wallet transaction can proceed in step 68 … For example, the display of the digital image of an authorized user may be triggered by the sending of payment information from the mobile station in an m-wallet transaction. Alternatively, the display of the digital image may be triggered when the mobile station has been presented for an m-wallet transaction, or at other times” wherein initiating the m-wallet payment also includes providing payment information to the vendor, as disclosed in [Col 5 Lines 45-52] “In the exemplary method of FIG. 2, the mobile station detects a request to initiate an m-wallet payment at step 30. The request may come, for example, in the form of a wireless request for payment information from the vendor or from information entered by the user at the mobile station. The request to initiate an m-wallet payment may include an authorization by the user of the mobile station to provide payment information to the vendor”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize mobile wallet application to present token and customer ID for transactions as in Geddes in the system executing the method of Purves, wherein the system of Purves teaches setting up the virtual wallet with credit accounts, tokens, customer ID, etc. which can be utilized for transactions, with the motivation of offering to [Col 1 Lines 9-57] provide increased security in transactions by providing a validated or certified image of the user (e.g. authenticate user) during transactions as taught by Geddes over that of Purves.

As per claim 15, Purves may not explicitly disclose, but Bhatt teaches the system of Claim 14, wherein the ID determiner determines the ID type from the group consisting of: an image matching software, and an optical character recognition ([0018] “Authenticator 162 may process and convert biometric image 118 into a more suitable format (e.g., a template) for matching based upon the type of biometric it contains and the format of biometric template 184 of external database 180”  and also [0025] “In step 212, method 200 converts the biometric image into a suitable format for the external database (if needed). In one example of step 212, authenticator 162 converts biometric image 118 into a format suitable for matching to biometric template 184 by external database 180”). 
Although the prior art may not explicitly recite that “an image matching software” is used to perform these steps, it would have been obvious to one of ordinary skilled in the art that the limitations performed by the system as disclosed in Figure 1 (e.g. Bio Authentication Server 160 comprising Authenticator 162) would require some type of a software to perform the process recited above. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize image matching for ID validation as in Bhatt in the system executing the method of Purves, wherein the system of Purves teaches of the wallet system allowing users to upload IDs or photos, with the motivation of offering to provide [0002-0003] and [0020] increased security and convenience to the user as the biometric templates are already available from the database as taught by Bhatt over that of Purves.

As per claim 16, Purves may not explicitly disclose, but Bhatt teaches the system of Claim 14, wherein the validation engine further comprises:
an ID layout database that includes a plurality of valid ID layouts for a plurality of different ID types ([0013] “Biometric templates of user 120 may be stored within an external database 180, owned and/or maintained by a third party, having been previously created for other purposes and/or resources for example. These previously created biometric templates may advantageously be used to authenticate user 120”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize validation engine for validating the received customer ID as in Bhatt in the system executing the method of Purves, wherein the system of Purves teaches of the wallet system allowing users to upload IDs or photos, with the motivation of offering to provide [0002-0003] and [0020] increased security and convenience to the user as the biometric templates are already available from the database as taught by Bhatt over that of Purves.

As per claim 19, Purves teaches the system of Claim 14, wherein the metadata file further comprises:
an instruction that causes the validated image of the customer’s ID and the token to be presented in a first location of the mobile wallet on the customer’s mobile device (See Figure 1j, as disclosed [0104] “Regarding FIG. 1j, in some implementations, the user may also view a list 173 of all the payment devices registered with his electronic wallet account, and may select any of the registered devices in order to view more information 179 about the device (e.g. the payment device number, cardholder name, expiration date, security code, balance, value of all charges to the payment device to date, and/or the like), and/or to edit and/or view other settings associated with the payment device. For example, the user may be able to edit 175 the image representing the payment device 174, may be able to access payment-device-specific settings 176 for the device, may be able to delete 177 the payment device from the wallet, and/or may be able to view and/or edit bonds associated with the payment device 178 (for more detail, see e.g, FIGS. 2b-i)”). 

As per claim 20, Purves may not explicitly disclose, but Goldschmidt teaches the system of Claim 14, wherein the customer’s mobile device further comprises:
an image capturing device, the image capturing device to capture the image of the customer’s ID (See Figure 3 – step 302, as disclosed [0037] “In any case, when the consumer 112 decides to make use of the authentication operations, he/she initially captures (or causes to be captured) a facial image of himself/herself (e.g., a selfie image, etc.), at 302. In particular in this example, the consumer 112 interacts with the biometric engine 118, through an API associated with and/or offered by the issuer 108, and takes a picture of himself/herself using a camera input device 208 (e.g., associated with his/her computing device, associated with another computing device, etc.)” and as further disclosed [0023] “The computing device 200 also includes an input device 208 that receives inputs from the user (i.e., user inputs) to, for example, capture biometric data (e.g., images, etc.) of/from the consumer 112, etc. … may include, for example … a biometric reader (e.g., a camera, etc.)”); and
a mobile network connection to provide the image of the customer’s ID to the validation engine (See Figure 3 – step 304, as disclosed [0037] “The consumer 112, via the computing device (e.g., via processor 202 associated therewith, etc.) and the API, then transmits the facial image (as image data) to the biometric engine 118, at 304, and the payment network 106 (as being associated with the biometric engine 118 in this example)” and as further disclosed [0024] “In addition, the illustrated computing device 200 also includes a network interface 210 coupled to (and in communication with) the processor 202 and the memory 204. The network interface 210 may include, without limitation, a wired network adapter, a wireless network adapter (e.g., a WI-FI adapter, an NFC adapter, a Bluetooth® adapter, etc.), a mobile network adapter, or other device capable of communicating to/with one or more different networks, including the network 110”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize mobile device comprising camera and network connection as in Goldschmidt in the system executing the method of Purves, wherein the system of Purves teaches of virtual wallet application to add credit cards and upload associated images, with the motivation of offering to provide [0012] increased security and convenience in conducting transactions by associating customer ID authentication as taught by Goldschmidt over that of Purves.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Purves in view of Bhatt, in view of Kapczynski, in view of Labaton, in view of Goldschmidt, in view of Geddes, and in view of Mattes.

As per claim 17, Purves may not explicitly disclose, but Mattes teaches the system of Claim 14, wherein the valid ID layout comparator compares ID characteristics from the group consisting of:
an image requirement, a layout, a data, an identifying characteristic, a hologram, a color, a valid date, a spacing, an orientation, a decal, a blacklight word, a state specific layout, a front-side and back-side evaluation, a front-side evaluation, and a back-side evaluation ([0053] “For example, the driver license 720 includes a photo 731, an indicator of the jurisdiction 711, an indicator of the license 714, a security feature 712 (e.g. hologram or semi-transparent picture, etc.), first and second license holder information fields 721, 722, and a background color and/or pattern 751. Additionally and/or alternatively, characteristics such as a respective birth date, font size, spacing, color, shadows, reflections, reflectivity, thickness, and the like may be measured and compared against the identification issuer's verified specifications in order to determine differences or matches. As described above with reference to FIG. 6, each of these features, individually and/or in combination, may be evaluated from an image of the driver license 720 (or other identification document) sent from a client device to a verification server”). 
As discussed above under Claim Objections, the claim limitation is indicated as a Markush claim of alternatives. Therefore, it would be obvious to include the alternatives and the altering to include all of these elements would have been mere substitution of one element for another known in the field, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize customer ID validation including comparison of various characteristics as in Mattes in the system executing the method of Purves, wherein the system of Purves teaches of virtual wallet application to upload customer images or photos, with the motivation of offering to [0006] “enable the enhancement of the security of online financial transactions by assessing the authenticity of payment instruments” as taught by Mattes over that of Purves.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Purves in view of Bhatt, in view of Kapczynski, in view of Labaton, in view of Goldschmidt, in view of Geddes, and in view of TILZER.

As per claim 18, Purves may not explicitly disclose, but TILZER teaches the system of Claim 14, wherein the database of the credit provider computer system stores a plurality of customer reward accounts ([0032] “the database 123 for the rewards accounts corresponding to each customer”); and
the processor is further to:
search the database for one or more customer reward accounts of the plurality of customer reward accounts that are held by the identified customer ([0032] “The customer identification module 1221 may query the database 123 for the customer information 420 and the pharmacy order 430 associated with the identified customer … As such, the customer identification module 1221 may query the database 123 for the rewards accounts corresponding to each customer”); and
link the one or more customer reward accounts held by the identified customer to the customer data file ([0033] “In addition to rewards account information, the customer information 420 may include coupons available for the customer to use, complementary purchase offers, or the like” wherein [0014] “Additionally, the systems and methods may facilitate mobile payment of the transaction and associating a rewards account to the transaction”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize database comprising customer reward accounts and linking the reward account to the identified customer as in TILZER in the system executing the method of Purves, wherein the system of Purves teaches of virtual wallet system to associate credit accounts, customer ID, tokens, etc., with the motivation of offering to [0002-0004] improve time efficiency for searching and matching reward accounts for customers as taught by TILZER over that of Purves.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Heeter et al. (US 20170278095 A1) teaches of using mobile wallet system to add card data to the wallet as shown in Figures 5-8;
PONTIOUS (US 20150248726 A1) teaches a method for enabling a driver's license to be used as a credit account , including: accessing data from a scanned bar code of a driver's license; comparing the accessed data from the scanned bar code to a store of information comprising a stored set of profile information; based on the comparing, determining if a match between the accessed data and a stored set of profile information exists, and identifying a matched stored set of profile information; identifying a customer credit account, of the customer credit account information, linked to the matched stored set of profile information; generating an credit verification for the customer, such that, as to the customer, a particular transactional activity is allowed to be processed using the identified customer credit account;
Grier (US 9818093 B1) teaches of a cloud wallet system to be processed by the merchant;
Dalit (US 8577810 B1) teaches a method of authorizing mobile payment for a transaction, which includes matching the account number to verified facial image of the customer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697